 



FIRST AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "First Amendment") is made as of October 30, 2013, by and
between RED DOOR HOUSING LLC, a Texas limited liability company and WFI FUNDING,
INC., a Texas corporation d/b/a RED DOOR FUNDING (collectively, “Seller”), and
REVEN HOUSING TEXAS, LLC, a Delaware limited liability company (“Buyer”),
successor-in-interest to REVEN HOUSING GEORGIA, LLC, a Delaware limited
liability company (“Assignor”) with reference to the following recitals:

 

RECITALS

 

A. Seller and Assignor entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement, dated as of October 4, 2013 ("Agreement"), pursuant
to which Seller agreed to sell and Assignor agreed to purchase from Seller, that
certain group of One Hundred Seventy (170) single family homes, in the City of
Houston, Texas, and which is more particularly defined in the Agreement as the
“Property,” all upon the terms and subject to the conditions contained in the
Agreement.

 

B. Seller and Assignor have agreed to amend the Agreement to reflect the
scheduled closing dates, as set forth herein.

 

AGREEMENT

 

1.             Definitions. All initially-capitalized terms used in this First
Amendment without definition shall have the meanings given such terms in the
Agreement.

 

2.             Closing Dates. Section 5(d) of the Agreement is hereby deleted in
its entirety and replaced with the following:

 

(d) Deferred Closing. Buyer will cause the Closing to occur with respect to the
Property identified on Exhibit A-1 on the Closing Date. The consideration
required to close with respect to those Properties will be equal to the sum of
the values of the properties set forth on Exhibit A-1 (less the value of any
Excluded Properties) and Buyer will close with respect to those properties on
the scheduled Closing Date. Buyer may, in its discretion, close on the
properties identified on Exhibit A-2 by delivering to Escrow the sum of the
values of the properties set forth on Exhibit A-2 (less the value of any
Excluded Properties) on any day after January 15, 2014 and before January 31,
2014, and the consideration required to close with respect to those Properties
will be the amount so delivered to Escrow.

 

3.             Delivery of Purchase Price. The last sentence of Section 5(a)(1)
of the Agreement is hereby deleted in its entirety and replaced with the
following:

 



 

 

 

At the closing of the transactions contemplated by this Agreement (the
“Closing”), Buyer shall receive a credit against the Purchase Price in the
amount of the Deposit with respect to the Property identified on Exhibit A-1. No
further deposit will be placed into Escrow.

 

4.             Assignment. Pursuant to Section 22(g) of the Agreement, Assignor
hereby assigns its interests under the Agreement to Buyer, and Buyer hereby
assumes all obligations of Assignor under the Agreement. Assignor acknowledges
that all of Assignor’s obligations under the Agreement remain in full force and
effect, and Assignor is not released from any obligations thereunder.

 

5.             Exhibits. Exhibit A-1 and Exhibit A-2 of the Agreement are hereby
replaced by Exhibit A-1 and Exhibit A-2, respectively, attached to this First
Amendment.

 

6.             Full Force and Effect. Except as modified herein, Buyer, Seller,
and Assignor hereby agree and affirm that the Agreement remains in full force
and effect.

 

IN WITNESS WHEREOF, Assignor, Buyer, and Seller have caused this First Amendment
to be duly executed on their behalfs as of the day and year stated above.

 

ASSIGNOR:

REVEN HOUSING GEORGIA, LLC,

a Delaware limited liability company

 

 

 

By: /s/ Chad Carpenter____________________

Name: Chad Carpenter

Its: Chief Executive Officer

 

 

BUYER:

REVEN HOUSING TEXAS, LLC,

a Delaware limited liability company

 

 

 

By: /s/ Chad Carpenter_____________________

Name: Chad Carpenter

Its: Chief Executive Officer

 

SELLER:

RED DOOR HOUSING, LLC,

a Texas limited liability company

 

 

 

By: /s/ Rickey Williams____________________

Name: Rickey Williams

Its: Manager 

 



 

 

 

SELLER:

WFI FUNDING, INC.,

a Texas corporation

 

 

 

By: /s/ Rickey Williams___________________

Name: Rickey Williams

Its: President

  



 

 

 

  

EXHIBIT A-1

 

DESCRIPTION OF PROPERTies

 

 

   Address  Zip  Bed  Bath  Sq. Ft  REVEN Price  1  25th Ave. 709  77590  3  2 
1370  $72,936.28  2  34th Ave 2622  77590  3  2  1712  $68,073.87  3  3rd 2510 
77547  3  2  1189  $58,349.03  4  6th 401  77571  3  1  1084  $68,073.87  5 
Aberdeen 11113  77502  3  1  992  $65,642.66  6  Addicks Clodine 4003  77082  3 
2  1960  $92,385.96  7  Akard 4218  77047  3  1  1034  $60,293.99  8  Aldis
10918  77075  4  1  1426  $77,798.70  9  Andalusian18530  77433  3  2  1197 
$81,688.64  10  Anthony Hay 2414  77449  3  2  1420  $87,523.54  11  Banton 742 
77530  3  1  896  $68,073.87  12  Barada 10530  77034  3  1  981  $71,477.56 
13  Barcelona 17147  77546  3  2  1704  $97,248.38  14  Bazelbriar 15835  77489 
3  2  1240  $77,798.70  15  Beaver Trail 11007  77086  3  2  1286  $69,289.47 
16  Beck Ridge 16234  77053  3  2  1011  $73,908.77  17  Belle Glen 7818  77072 
3  2  1146  $77,798.70  18  Beran 4326  77045  3  1  1212  $61,266.48  19 
Bintliff 7322  77074  4  1  1852  $104,055.77  20  Bowridge 16211  77053  3  2 
1803  $80,473.03  21  Brickarbor Dr. 1607  77449  3  2  1378  $78,771.19  22 
Brookfield 3719  77045  3  2  1196  $74,881.25  23  Brookston 4130  77045  3  2 
1237  $77,798.70  24  Brookston 4806  77045  4  2  2046  $82,661.12  25 
Brookston3410  77045  3  2  1058  $77,798.70  26  Brown 718  77536  4  2  1936 
$107,945.70  27  Buffum 10310  77051  3  1  1170  $59,807.75  28  Burle Oak
19914  77346  3  2  1397  $77,798.70  29  Canterview 1310  77047  3  1  1305 
$63,211.45  30  Cape Hyannis 12202  77048  3  2  1328  $66,128.90  31  Cardinal
712  77502  3  1  1487  $77,798.70  32  Carmona Ln5010  77581  3  2  1416 
$106,973.22  33  Catbird 16107  77396  3  2  1488  $97,248.38  34  Charriton
3302  77039  3  1.5  1320  $80,716.15  35  Cherry Meadow 3806  77039  3  1  927 
$69,046.35  36  Cleveland 1903  77502  3  1  1475  $74,881.25  37  Concho 11242 
77072  3  2  1479  $93,066.70  38  Creekhurst 12115  77099  3  2  1853 
$92,385.96  39  Crestwood 2006  77469  4  2  2622  $97,248.38  40  Darlinghurst
6422  77085  4  2  2064  $89,954.75  41  Dartwood 14122  77049  3  2  1114 
$73,908.77  42  Dawnmist 20121  77346  4  2  1866  $87,523.54  43  Dawnridge
7710  77071  4  2  1772  $92,385.96  44  Dayflower 4311  77449  3  2  1337 
$82,661.12  45  Dragonwick 2722  77045  3  1  1135  $66,128.90  46  Dunkley Dr
905  77076  3  1  1216  $65,156.41  47  E Fayle 2101  77520  3  2  1501 
$63,211.45  48  E. Delz 343  77022  3  1  1200  $65,156.41  49  Ebbtide 2923 
77045  3  1.5  1624  $68,073.87  50  Evesborough 11218  77099  3  2  1069 
$69,532.59  51  Fall Meadow 1902  77459  3  2  1706  $92,385.96  52  Fern valley
8815  77044  3  2  1605  $90,440.99  53  Fitzwater 4523  77373  3  2  1484 
$73,908.77  54  Folkstone 7731  77075  4  2  1702  $92,385.96  55  Foredale
9610  77075  3  1  1255  $72,936.28  56  Foredale 9617  77075  3  1.5  1015 
$74,881.25  57  Foredale 9618  77075  4  2  1662  $77,798.70  58  Foxhurst 7023 
77338  3  2  1685  $87,523.54  59  Foxway 7302  77338  3  2  1615  $92,385.96 
60  Foy 10610  77093  3  1  1104  $63,211.45  61  Garland 8108  77017  3  1 
1417  $74,881.25  62  Glen Shadow 9202  77088  3  2  1363  $82,661.12  63  Glen
Shadow 9311  77088  3  2  1413  $82,661.12  64  Glenridge 4938  77053  3  1 
1364  $68,073.87  65  Goliad Ave 1502  77568  3  1  1541  $65,156.41  66 
Hardwicke Rd 294  77060  4  2  1089  $72,936.28  67  Heatherbloom 4015  77045 
3  1  1476  $65,642.66  68  Heatherbrook 3919  77045  3  2  1604  $75,853.74 
69  Hillis 9702  77078  3  2  1528  $68,073.87  70  Horncastle 818  77530  3  1 
1552  $70,505.07  71  Houston Ave 1208  77502  3  1  1436  $77,798.70  72 
Hurlingham 3422  77093  3  1  952  $63,211.45  73  Ivyknoll 6334  77035  4  2 
1898  $82,661.12  74  Jane Dr 1907  77502  3  1  1386  $77,798.70  75  Kathryn
12509  77015  3  1  1067  $63,211.45  76  Kentucky 2003  77520  3  2  1960 
$63,211.45  77  Kindlewood 8915  77099  3  2  1088  $73,908.77  78  Kings 7106 
77521  3  1.5  1527  $66,128.90  79  Kirkland 8714  77089  3  2  1314 
$106,973.22  80  Kirsten 1230  77568  3  2  1704  $82,661.12  81  Knotty Oaks
2707  77045  3  2  1109  $62,238.96  82  Knotty Oaks 3219  77045  3  2  1592 
$66,128.90  83  Knotty Post 6026  77373  3  2  1508  $77,798.70  84  Knottynold
3923  77053  3  2  1374  $77,798.70  85  KnottyOaks3314  77045  3  2  1626 
$67,830.74  86  Longbrook 12315  77099  4  2  1858  $97,248.38  87  Lyden Ridge
5522  77053  3  2  1160  $73,908.77  88  Marleen 1131  77034  3  1  1068 
$79,743.67  89  Marlen 2412  77502  3  2  1400  $82,661.12  90  Mcgallion 11311 
77076  3  1  830  $65,156.41  91  Meadow Park 4710  77048  3  1  1320 
$63,211.45  92  Mitchell Rd. 1250  77037  3  2  1517  $79,257.43  93  Morning
Dove 15314  77396  3  2  1353  $75,124.37  94  Navidad 6927  77083  3  2  1320 
$76,826.22  95  Newgate 23315  77373  3  2  1462  $79,743.67  96  Wuthering
Heights 3107  77045  3  2  1097  $65,642.66  97  Norell 714  77530  3  1  1188 
$63,211.45  98  Oak Shadows 4547  77091  3  1.5  1005  $68,073.87  99  Oakside
4010  77053  3  2  1189  $72,936.28  100  Overcross 3430  77045  3  2  1099 
$69,289.47  101  Parker 7322  77016  3  2  1638  $66,128.90  102  Pauline 807 
77502  3  1  1044  $68,073.87  103  Plumbrook 12106  77099  3  2  1204 
$77,798.70  104  Ponderosa 4503  77521  3  2  1558  $82,661.12  105  Presidents
Dr 4151  77047  3  2.5  1732  $107,945.70  106  Quail  Shute 23006  77389  3 
2.5  1935  $106,973.22  107  Quiet Bend 2735  77489  3  2  1528  $87,523.54 
108  Ridgecroft Rd 15802  77053  3  2.5  1512  $81,202.40  109  Ridgewest 4915 
77053  3  2  992  $68,073.87  110  Ripplebrook 3530  77045  4  2  1612 
$76,826.22  111  Riptide 7606  77072  3  2  1133  $82,661.12  112  Roandale
11618  77048  4  2  1328  $72,936.28  113  Rosebriar 15827  77489  3  2  1190 
$77,798.70  114  Rosebriar 15919  77489  3  2  1190  $77,798.70  115  S Navaho
Trail 20078  77449  3  2  1298  $85,578.57  116  Sagedowne 10122  77089  4  2.5 
1806  $106,973.22  117  Sagehill 11203  77089  3  1.5  1766  $99,679.59  118 
Sagewillow 10631  77089  3  2  1494  $97,248.38  119  Sailfish 3914  77571  4 
2  2025  $82,661.12  120  Seagrove 323  77571  4  2  1500  $82,661.12  121 
Shady Arbor 7035  77040  3  2  1660  $97,248.38  122  Shady Brook 2419  77087 
3  2  1969  $99,193.35  123  Shelton 993  77530  3  2.5  1056  $82,661.12  124 
Silversmith Ln 23810  77493  3  2  1210  $74,881.25  125  Sommercoats 922 
77530  3  2  1629  $82,661.12  126  Springhaven 6406  77396  3  2  1513 
$81,688.64  127  Stover 10350  77075  3  2  1183  $75,367.49  128  Stover 10801 
77075  3  2  1649  $72,936.28  129  Sunny Dr 2402  77093  3  1  1146 
$70,991.32  130  Swan Valley 19715  77433  3  2  1380  $84,606.09  131  Tara
Blue Ridge 7122  77469  3  2  1529  $92,385.96  132  Tavenor 4223  77047  3  1 
946  $61,266.48  133  Teal Park 15314  77396  3  2  1529  $84,606.09  134 
Tenderden 1355  77530  4  2  1535  $87,523.54  135  Tidewater 2730  77045  3  1 
1732  $68,073.87  136  Tiffany 3934  77045  4  2  1403  $77,798.70  137  Tilden
205  77506  3  1  1072  $65,642.66  138  Tiltree 9945  77075  3  1  1328 
$77,798.70  139  Timber 202  77520  3  2  2556  $82,661.12  140  Twinridge
11655  77099  3  2  1615  $87,523.54  141  Tylergate Dr 4306  77373  3  2  1178 
$72,936.28  142  Valley Park 10006  77078  3  2  1189  $66,128.90  143  Valley
Park 9918  77078  3  2  1189  $67,101.38  144  Valley Wind 9930  77078  3  1 
1161  $70,018.83  145  Vickery 12710  77039  3  1.5  1289  $85,578.57  146 
Virginia 1809  77502  3  1.5  1464  $81,202.40  147  W Fuqua 7439  77489  3  2 
1938  $74,589.51  148  W Gulf Bank 1495  77088  3  2  1340  $70,018.83  149 
Washington 3217  77503  3  1  953  $68,073.87  150  Waterchase 7706  77489  3 
2  1500  $79,743.67                 212444  $11,691,832.22 

 

 

 

 

EXHIBIT A-2

 

DESCRIPTION OF DEFERRED PROPERTies

 

   Address  Zip  Bed  Bath  Sq. Ft  RVEN Price  1  27th 4801  77539  2  2  1162 
$63,211.45  2  34th St 4903  77539  3  2  1386  $71,963.80  3  Belarbor 6315 
77087  3  1  975  $60,780.24  4  Camden 1307  77502  3  2  1141  $79,743.67  5 
Charney 8714  77088  3  1  1140  $69,046.35  6  Crooked Creek 5458  77017  4 
1.5  1509  $72,936.28  7  Denoron 4907  77048  3  1  1397  $67,587.62  8 
Foxside 7011  77338  3  2  2097  $92,385.96  9  Maplemont 16339  77095  4  2 
1545  $92,385.96  10  Paddington 6214  77085  4  2  1566  $82,661.12  11 
Pinetex 7326  77396  4  2  1659  $87,523.54  12  Red Leaf 711  77090  4  2 
2556  $116,698.05  13  Wavecrest 1607  77062  3  2  1836  $116,698.05  14 
Whispering Willow 23311  77373  3  2  1209  $82,661.12  15  Whitchurch Way
13203  77015  3  2  1520  $95,303.41  16  White Gate Ln 11326  77069  5  2 
2464  $97,248.38  17  Whitehall 214  77060  3  2  1220  $86,551.06  18  Willow
Oak 7318  77521  3  2  1448  $102,110.80  19  Winding Trace 6827  77086  3  2 
1318  $81,202.40  20  Wingdale Dr 15907  77082  3  2  1524  $89,468.51          
      30672  $1,708,167.78 

 





 

 

 